EXHIBIT 21.1 LIST OF SUBSIDIARIES OF RETAIL OPPORTUNITY INVESTMENTS CORP. Company Jurisdiction of Organization Retail Opportunity Investments Partnership, LP Delaware Retail Opportunity Investments GP, LLC Delaware ROIC Paramount Plaza, LLC Delaware ROIC Phillips Ranch, LLC Delaware ROIC Phillips Ranch, TRS Delaware ROIC Santa Ana, LLC Delaware ROIC Washington, LLC Delaware ROIC Riverside Plaza, LLC Delaware WRT – ROIC Riverside, LLC Delaware ROIC Oregon, LLC Delaware ROIC California, LLC Delaware ROIC Gateway III, LLC Delaware ROIC Gateway Holding III, LLC Delaware ROIC Crossroads GP, LLC Delaware ROIC Crossroads LP, LLC Delaware ROIC Pinole Vista, LLC Delaware ROIC Lakeside Eagle, LLC Delaware WRT – ROIC Lakeside Eagle, LLC Delaware ROIC CCG, LLC Delaware ROIC CCG Holding I, LLC Delaware ROIC CCG Holding II, LLC Delaware ROIC RTC, LLC Delaware ROIC RTC Holding I, LLC Delaware ROIC RTC Holding II, LLC Delaware ROIC Zephyr Cove, LLC Delaware ROIC Hillsboro, LLC Delaware ROIC Euclid Plaza, LLC Delaware ROIC Euclid Plaza Holding I, LLC Delaware ROIC Euclid Plaza Holding II, LLC Delaware ROIC STV, LLC Delaware ROIC Cypress West, LLC Delaware ROIC Redondo Beach Plaza, LLC Delaware ROIC DBTC, LLC Delaware Terranomics Crossroads Associates, LP Delaware SARM Five Points Plaza, LLC Delaware ROIC BHP, LLC Delaware ROIC BHP Holding I, LLC Delaware ROIC BHP Holding II, LLC Delaware ROIC Robinwood, LLC Delaware ROIC Peninsula Marketplace, LLC Delaware
